DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the plurality of portions” in the 8th line. It is unclear which portions are being referred to in this section of the claim, as there is antecedent basis for a sea portion and exposed portions. For the purposes of this examination, this will be interpreted as “the plurality of exposed portions,” as this appears to be applicant’s intent.
Claims 2-7 are rejected as indefinite due to their dependency upon rejected claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehrig et al (US 2014/0017984, previously cited) in view of Campos et al (US 2015/0144120, previously cited).
Regarding claim 1, Rehrig teaches an abrasive diamond grain for wire tools, the abrasive diamond grain being a diamond grain ([0092]) a part of a surface of which is coated with a metal ([0126]), wherein: a sea portion, which is approximately continuously coated with palladium with a coating thickness of between 0.01 microns and 0.5 microns on the surface of 
Regarding claim 2, Rehrig, as modified, teaches all the elements of claim 1 as described above. Rehrig further teaches a wire tool comprising a plurality of the abrasive diamond grains according to claim 1, a core wire (201) having electric conductivity ([0048]; steel is electrically conductive); and a plating layer (205) for holding the plurality of abrasive diamond grains, the plating layer being formed on an outer periphery of the core wire (fig 12A), wherein: the plating layer includes a core-wire plating layer (area of 205 contacting layer 202) covering surface parts 
Regarding claim 3, Rehrig, as modified, teaches all the elements of claim 1 as described above. Rehrig further teaches a wire tool comprising a plurality of the abrasive diamond grains according to claim 1, a core wire (201) having electric conductivity ([0048]; steel is electrically conductive); and a plating layer (205) for holding the plurality of abrasive diamond grains, the plating layer being formed on an outer periphery of the core wire (fig 12A), wherein: the plating layer includes a core-wire plating layer (area of 205 contacting layer 202) covering surface parts of the core wire other than the plurality of abrasive grains and an abrasive-grain plating layer (area of 205 contacting abrasive grain 203) covering surface parts of the plurality of abrasive diamond grains protruding from the core-wire plating layer (figs 2A, 12A), and parts of the abrasive-grain plating layer a tip ends of the plurality of abrasive diamond grains are removed 
Regarding claims 4 and 6, Rehrig, as modified, teaches all the elements of claims 2 and 3 as described above. Rehrig further teaches the average thickness of the core-wire plating layer is between 0.3 and 0.8 times an average grain diameter of the abrasive diamond grains ([0183]), overlapping the claimed range. “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” (MPEP 2144.05). The obviousness of selecting a plating layer thickness on the basis of grain size is discussed in the rejection of claim 1 above. 
Regarding claims 5 and 7, Rehrig, as modified, teaches all the elements of claims 2 and 3 as described above. Rehrig further teaches the surface of the core wire includes a strike plating layer (202; fig 12A).
Response to Arguments
Applicant's arguments filed 8 Dec 2020 have been fully considered but they are not persuasive. Applicant argues that Rehrig does not teach island shaped exposed portions. Examiner respectfully disagrees. See for example, Rehrig’s figure 12B showing spaced apart islands 1203, as well as paragraph [0150] which explicitly discusses multiple gaps or openings in the coating, indicating the claimed island shaped exposed portions. Applicant argues that Rehrig does not teach the claimed configuration of the plating layer. However, Rehrig’s layer 205 clearly shows the claimed configuration as discussed in detail above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723